Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James E. Tasker appeals the district court’s order denying his 28 U.S.C. § 2254 (2006) petition as untimely. Although the district court granted a certificate of ap-pealability on the issue of whether the petition was timely filed, we confine our review on appeal to the issues raised in Tasker’s informal brief. See 4th Cir. R. 34(b). Because Tasker’s informal brief does not challenge the basis for the district court’s disposition, he has waived appellate review of the court’s order. Accordingly, we deny Tasker’s motion for appointment of counsel and affirm the district court’s order. Tasker v. Maryland, No. 11-cv-1869, 2013 WL 425040 (D.Md. Jan. 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.